Name: Commission Implementing Decision (EU) 2018/115 of 24 January 2018 amending, as regards the location of the Galileo Security Monitoring Centre, Implementing Decision (EU) 2016/413 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  EU institutions and European civil service;  communications;  European construction;  politics and public safety;  research and intellectual property;  organisation of transport
 Date Published: 2018-01-25

 25.1.2018 EN Official Journal of the European Union L 20/14 COMMISSION IMPLEMENTING DECISION (EU) 2018/115 of 24 January 2018 amending, as regards the location of the Galileo Security Monitoring Centre, Implementing Decision (EU) 2016/413 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (1), and in particular Article 12(3)(c) thereof, Whereas: (1) Commission Implementing Decision (EU) 2016/413 (2) provides in its Annex that the Galileo Security Monitoring Centre (GSMC) will be spilt into two locations and will be developed in stages in France and the United Kingdom. (2) On 29 March 2017 the United Kingdom notified the European Council of its intention to withdraw from the European Union under Article 50 of the Treaty on European Union. For reasons relating to the security of the European Union and its Member States, and in particular taking into account the rules on the protection of classified information and the restrictions on the export of cryptographic equipment and PRS technology, the GSMC should be located on the territory of a Member State of the European Union. (3) In the guidelines adopted on 29 April 2017 following the notification by the United Kingdom, the European Council stated that the matter of the future location of the seats of EU facilities located in the United Kingdom should be settled rapidly and that arrangements should be made to facilitate their transfer. It is thus important to make provision without delay for the transfer of the United Kingdom GSMC to the territory of another EU Member State. (4) Therefore, the Commission launched an open and transparent selection procedure under Article 12 of Regulation (EU) No 1285/2013 to determine the new location of the GSMC up to now located in the United Kingdom. The procedure took place in two stages: the Commission first sent the Member States a call for expression of interests, and then invited the candidate Member States to present their detailed proposals. (5) Following the evaluation procedure, Spain's proposal was deemed to meet the assessment criteria best, given the suitability of the technical solution proposed for the provision of facilities and of services essential to the functioning of the centre, the accurate identification and management of risks, in particular risks relating to security and timing constraints, Spain's acceptance of the terms of the establishment agreement to be concluded with the Commission and the additional privileges granted, the thoroughness and transparency of the description of the construction and operating costs, and the proposal's favourable financial terms for the EU budget. It is therefore appropriate to select Spain's proposal. (6) The centre should be set up in March 2018 with a limited number of facilities so as to be able to operate as a back-up centre for the main centre, located in France, as soon as possible, and should become fully operational by the end of March 2019. It should also be the subject of an establishment agreement with Spain. (7) The Annex to Implementing Decision 2016/413/EC should be amended accordingly. (8) In addition, it is necessary to amend the Annex to Implementing Decision (EU) 2016/413 to reflect the fact that work to set up the Galileo Security Monitoring Centre located in France was completed in 2017. (9) The measures provided for in this Decision are in line with the opinion of the committee established pursuant to Article 36(1) of Regulation (EU) No 1285/2013, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Implementing Decision (EU) 2016/413, in the row relating to the Galileo Security Monitoring Centre (GSMC), in the column Location and measures taken to ensure smooth functioning, the words The Galileo security centre, spilt into two locations, will be developed in stages in France and the United Kingdom. Work started in 2013 and should end in 2017. It was the subject of an agreement signed in 2013 with France and the United Kingdom. are replaced by the words The Galileo security centre, spilt into two locations, will be developed in France and Spain. Work to set up the site in France ended in 2017 and was the subject of an agreement signed in 2013 with France. Work to set up the site in Spain will start in March 2018 with a limited number of facilities and should be completed in March 2019. It should be the subject of an agreement to be signed with Spain in 2018. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 1. (2) Commission Implementing Decision (EU) 2016/413 of 18 March 2016 determining the location of the ground-based infrastructure of the system established under the Galileo programme and setting out the necessary measures to ensure that it functions smoothly, and repealing Implementing Decision 2012/117/EU (OJ L 74, 19.3.2016, p. 45).